DETAILED ACTION

In response to Amendments/Arguments filed 2/26/2021.  Claims 1-5 and 7-9 are pending.  Claim 1 was amended.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lafleur et al. (US 20080182958; Hereafter “Lafleur ‘958”).
Lafleur ‘958 discloses greenhouse light scattering compositions and greenhouse films thereof.  Concerning claims 1 and 2, Lafleur discloses a greenhouse film (para. 0052) formed from a matrix polymer that includes polypropylene, polyethylene, and copolymers thereof, having a refractive index of 1.49 to 1.59 (para. 0023 and 0031) and from 0.1 to 40 wt% of particles dispersed therein, wherein the particles have refractive index of 1.4 to 1.5 and an average particle diameter of 0.3 to 1.9 microns (para. 0041-0042).  The particles have at least the claimed amount of acrylic monomer units (para. 0036).  Given that the particles are the same as that claimed and formed from the same materials, the hardness would the same as that claimed and additionally, the refractive index difference between the matrix and the particles at the wavelength range would the same.  With respect to claim 7, the film is a greenhouse film (para. 0052) and has thickness of 70 to 125 microns (para. 0022).  Given that para. 0049).  With respect to claim 9, the particles are crosslinked (para. 0044).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lafleur et al. (US 20080182958; Hereafter “Lafleur ‘958”) as applied to claim 1 above, and further in view of LaFleur et al. (US 20090097123; Hereafter “LaFleur ‘123”).
Lafleur ‘958 discloses the above but is silent to the claimed particle being a continuous gradient refractive index particle.
LaFleur ‘123 discloses core/shell particles having a diameter of about 2 to 15 microns, wherein the core/shell particles have a continuous refractive index gradient, wherein the core/shell particles  are comprised of vinyl acetate, acrylates, and styrene, wherein the acrylate is the bulk of the material constituting the core/shell particle and further can include from 4 to 40 wt% of a crosslinking acrylate and up to 50 wt% of vinyl monomers such as vinyl esters (i.e. vinyl acetate) and styrene (para. 0058-0067).  Examiner notes that Applicant discloses the particles as shown by LaFleur ‘123 exhibit the claimed refractive index relationship in claim 4 and as such, the disclosure meets the limitations as claimed.  Examiner further notes that the limitation “about 2 microns” would include values below 2, including 1.9 microns.  
The resulting core/shell particles provide reduced loss of light and minimizes spherical and chromatic aberration (para. 0025).  In other words, the particles provide improved light transmissivity without providing unintended color.  As such, for improved light transmissivity, .

Response to Arguments
Applicant’s arguments, see p. 5, filed 2/26/2021, with respect to the 35 USC 112(a) rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments.

Applicant's arguments filed 2/26/2021 regarding the art rejections have been fully considered but they are not persuasive.  Applicant asserts the examples of LaFleur ‘958 show a content of polymeric particles of 1 to 4 wt%, whereas the present invention has a particle content of 10 to 40 wt%.  While it is agreed that the examples of LaFleur ‘958 show a content of 1 to 4 wt%, LaFleur ‘958 discloses a broad range of 0.1 to 40 wt% (para. 0041).  Examiner further notes that Applicant has not established criticality for the range as claimed since the difference between the comparative example and the inventive example is that the comparative example does not contain any particles.  Indeed, when looking to the specification, Applicant states that the exemplary value of particles is 1 to 50 wt%.  As such, there is no criticality established with respect to the range of 10 to 40 wt%.  Regarding Applicant’s assertions that the LaFleur references are silent to the claimed properties, Examiner notes that the courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Given that the LaFleur ‘958 reference recites the same particles and the same matrix resins as claimed, the film of the LaFleur ‘958 reference would have the claimed properties.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.  As such, the claims are properly finally rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI

Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783